Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 16, 2017

The Court of Appeals hereby passes the following order:

A17A1104. FRANK KENNETH JONES v. THE STATE.

        Frank Kenneth Jones was convicted of aggravated child molestation.
Thereafter, he filed a timely motion for new trial, which the trial court denied on
August 9, 2016. On September 9, 2016, Jones filed a notice of appeal. Because the
notice of appeal was untimely filed, we lack jurisdiction.
        To be timely, a notice of appeal must be filed within 30 days of entry of the
order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction upon this Court. See
Rowland v. State, 264 Ga. 872 (1) (452 SE2d 756) (1995). Because Jones filed his
notice of appeal 31 days after entry of the order he seeks to appeal, it is untimely.
Consequently, this appeal is hereby DISMISSED for lack of jurisdiction.
        Because Jones is represented by counsel, he is informed of the following in
accordance with Rowland v. State, supra at 875-876 (2): This appeal has been
dismissed because of your counsel’s failure to file a timely notice of appeal. If you
still wish to appeal, you may request the trial court to grant an out-of-time appeal. If
the trial court grants an out-of-time appeal, you will have 30 days from that grant in
which to instigate an appeal. If the trial court denies your request for an out- of-time
appeal, you may appeal that denial by filing a notice of appeal within 30 days of the
denial. If you no longer wish to appeal your conviction, you need not do anything
else.
      The Clerk of Court is directed to send a copy of this order to Jones and to
Jones’s attorney, and the latter is also directed to send a copy to Jones.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/16/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.